Filed 12/16/22 In re L.C. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re L.C., a Person Coming                                  B320192
Under the Juvenile Court Law.                                (Los Angeles County
                                                             Super. Ct. No.
                                                             19CCJP04782B)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

J.C.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of the County
of Los Angeles, Marguerite D. Downing, Judge. Conditionally
reversed and remanded.
      Jack A. Love, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Peter Ferrera,
Principal Deputy County Counsel, for Plaintiff and Respondent.

                   ___________________________

                      I. INTRODUCTION

       J.C. (father) appeals from the juvenile court’s order
terminating his parental rights to his daughter, L.C. (the child),
under Welfare and Institutions Code section 366.26, contending
that the matter should be remanded for compliance with the
requirements of the Indian Child Welfare Act of 1978 (ICWA) (25
U.S.C. § 1901 et seq.) and related California statutes (Welf. &
Inst. Code, § 224 et seq.). We conditionally reverse the order
terminating parental rights and remand for the limited purpose
of ensuring compliance with the requirements of ICWA.

                       II. BACKGROUND

      On August 5, 2019, the Los Angeles County Department of
Children and Family Services (Department) filed a petition on
behalf of the child, alleging that the history of domestic violence
between mother and father and mother’s current substance
abused placed the child at substantial risk of harm.1
      On August 26, 2019, mother and father each filed a
Parental Notification of Indian Status stating that, as far as they


1     Mother is not a party to this appeal.




                                 2
knew, they did not have Indian ancestry. The parents also
appeared before the juvenile court the same day and informed the
court that they did not have Indian ancestry. The court
concluded that ICWA did not apply.
      On September 19, 2019, the juvenile court sustained the
amended petition and ordered that the child be removed from
parental custody.
      On April 6, 2021, the juvenile court terminated
reunification services for father.
      Prior to the termination of father’s parental rights, the
Department interviewed maternal grandmother and grandfather
about the allegations in the petition. The Department also placed
the child with maternal grandmother and maternal great-
grandmother. And, paternal grandmother participated in a
meeting at the Department’s offices. But there is no record that
any of those extended family members were interviewed
regarding the child’s Indian ancestry.
      On April 20, 2022, the juvenile court terminated father’s
parental rights pursuant to Welfare and Institutions Code section
366.26.

                      III. DISCUSSION

       Father contends that the order terminating his parental
rights must be vacated because the juvenile court and the
Department failed to comply with their duty of inquiry under
ICWA. No interested party filed a respondent’s brief. Instead,
the Department filed a concession letter acknowledging that
“ICWA’s inquiry provisions were not followed with regard to [the
child’s] extended relatives.”




                                3
      We agree with the parties that the juvenile court failed to
comply with the inquiry requirements of ICWA and related
California provisions. (In re H.V. (2022) 75 Cal.App.5th 433, 438;
In re Charles W. (2021) 66 Cal.App.5th 483, 489.) The
Department either failed to interview or failed to document its
attempts to interview at least four known and available extended
family members, namely, the maternal grandmother, maternal
grandfather, maternal great-grandmother, and paternal
grandmother about the child’s Indian ancestry. This conceded
error regarding ICWA compliance thus warrants a conditional
reversal.




                                4
                        IV. DISPOSITION

       The juvenile court’s order terminating the father’s parental
rights to the child under Welfare and Institutions Code section
366.26 is conditionally reversed and remanded for proceedings
required by this opinion. On remand, the court shall order the
Department to make reasonable efforts to interview available
extended maternal and paternal relatives about the possibility of
the child’s Indian ancestry and to report on the results of those
efforts. Based on the information reported, if the court
determines that no additional inquiry or notice to tribes is
necessary, the order terminating father’s parental rights shall be
reinstated. If, however, additional inquiry or notice is warranted,
the court shall make all necessary orders to ensure compliance
with ICWA and related California law.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          KIM, J.

We concur:




             RUBIN, P. J.




             MOOR, J.




                                 5